                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION

JERMAINE ALEXANDER RAMSEY                                                                  PLAINTIFF

v.                                                                                     No. 4:19CV6-RP

MANAGEMENT TRAINING CORPORATION, ET AL.                                                DEFENDANTS


                        ORDER DENYING PLAINTIFF’S MOTION [18]
                               FOR A SPEARS HEARING

        This matter comes before the court on the plaintiff’s motion [18] for the court to hold a

hearing under the holding in Spears v. McCotter, 766 F.2d 179 (5th Cir. 1985) to glean more

information about this case from the plaintiff. As the plaintiff has made his allegations clear in his

pleadings, there is no need for such a hearing, and the instant motion [18] is DENIED.

        SO ORDERED, this, the 27th day of March, 2020.


                                                        /s/ Roy Percy
                                                        UNITED STATES MAGISTRATE JUDGE
